Citation Nr: 9900621	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension and 
upper respiratory infections, as due to exposure to Agent 
Orange.

2.  Entitlement to service connection for gum disease and 
diabetes, to include as due to Agent Orange.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from an February 1996 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he developed chronic bronchitis and 
gum problems as a consequence of drinking water from the 
streams and eating the fruits and vegetables from the area of 
Vietnam where he served on active duty.  He specifically 
alleges that these disorders are due to exposure to Agent 
Orange while in Vietnam.  The veteran also asserts that he 
continued to experience respiratory infections and bronchitis 
after his period of active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
well grounded claims of service connection for hypertension 
and upper respiratory infections as residuals of exposure to 
Agent Orange.  It is the further decision of the Board that 
the veteran has failed to submit well-grounded claims for 
entitlement to service connection for gum disease and 
diabetes, to include as due to exposure to Agent Orange.  The 
Board also concludes that new and material evidence has not 
been submitted to reopen the claims for service connection 
for bronchitis and hypertension.  

FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veterans current hypertension and upper respiratory 
infections and exposure to Agent Orange.

2.  There is no medical evidence showing a nexus between the 
veterans current gum disease and diabetes and service, to 
include exposure to Agent Orange.
 
3.  Service connection for bronchitis was denied by an 
unappealed rating decision in June 1971.  

4.  Additional nonduplicative evidence submitted since the 
rating decision in June 1971, includes private and VA medical 
records. 

5.  The additional evidence with regard to the veterans 
claim to reopen his claim of entitlement to service 
connection for bronchitis is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, as there is no medical evidence of record that he 
currently has bronchitis or residuals therefrom.

6.  Service connection for hypertension was denied by an 
unappealed rating decision in August 1985.  

7.  Additional nonduplicative evidence submitted since the 
rating decision in June 1971, includes private and VA medical 
records.

8.  The additional evidence with regard to the veterans 
claim to reopen his claim of entitlement to service 
connection for hypertension is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, as there is no medical evidence of record that 
hypertension was incurred in or aggravated by active military 
service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hypertension and upper respiratory infections as due to 
exposure to Agent Orange are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claims of entitlement to service connection for gum 
disease and diabetes, to include as due to exposure to Agent 
Orange, are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  Evidence submitted to reopen the claims of entitlement to 
service connection for hypertension and bronchitis is not new 
and material, and therefore, the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Exposure to Agent Orange

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  Generally, a "well-grounded" claim is 
one which is plausible.  The United States Court of Veterans 
Appeals (Court) has directed that in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet.App. 498 (1995).  When a veterans 
claim is determined to be not well grounded, the VA does not 
have a statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  The statement of the case and 
supplemental statement of the case have advised the veteran 
of the evidence necessary for his case.  Moreover, the 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for well-grounded claims.  
Additionally, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded. 

Service connection may be granted for a chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998). 

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkins disease, non-
Hodgkins lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1998).  

As indicated above, the veteran contends that he developed 
diabetes, hypertension, gum disease, and upper respiratory 
infections as a result of his exposure to Agent Orange while 
serving in Vietnam.  After a review of the record, the Board 
finds that the evidence does not support the veterans 
contentions, and that his claim fails.

The veterans DD214 reveals that he served in Vietnam.  His 
service medical records report he was treated on various 
occasions during service for chronic bronchitis.  There is 
also a notation that the veteran was on emergency dental 
recall for pyorrhea.  However, the veterans report of the 
September 1970 medical examination conducted pursuant to his 
separation from service does not indicate any disability or 
disease involving the upper respiratory tract, the 
cardiovascular system, or mouth.  The September 1970 
separation report shows that the veteran was clinically 
evaluated as normal, and does not reflect that any 
hypertension, diabetes, gum disease, a respiratory disorder, 
or any symptoms thereof, had been manifested during the 
veterans active service.  

Subsequent to service discharge, the evidence of record shows 
that the veteran was treated for hypertension and diabetes in 
1995.  In January 1996, the veteran underwent a VA Agent 
Orange examination.  The veteran reported that he had perfect 
teeth when he went to Vietnam but began having sore mouth and 
bleeding gums within 4 months of his arrival.  The veteran 
maintains he continues to experience gum problems that he 
believes is the result of exposure to Agent Orange via water, 
fruits, and vegetables.  The diagnoses were arterial 
hypertension, mixed hyperlipidemia, rule out non-insulin 
dependent diabetes, and neuropathy.  Residuals of exposure to 
Agent Orange were not diagnosed. 

Private medical records reveal that the veteran underwent an 
uvulopalatopharyngoplasty, bilateral inferior turbinate out-
fracture, and bilateral laser inferior turbinectomy in May 
1996.  The postoperative diagnoses were obstructive sleep 
apnea and bilateral inferior turbinate hypertrophy and 
chronic vasomotor rhinitis.  These diagnoses were not related 
either directly to active service or to the exposure of Agent 
Orange.

In a March 1997 letter, Kenneth R. Begnoche, D.M.D. stated 
that it would be difficult to rule out the veterans reported 
history of exposure to Agency Orange while in service as 
having an effect on his oral health.  In an April 1997 
letter, Charles G. Sandell, D.M.D. reported that there is 
an unusual predisposing condition for the veterans 
periodontal condition, and that the presence of white 
blood cells and only a few red blood cells indicate that the 
veteran has a poor systemic ability to control his gum 
infections.  Dr. Sandell stated that this could be caused 
by a decrease in the veterans systemic health, and noted 
that the veterans other medical conditions, heart 
angioplasty and surgery for an enlarged uvula may be related 
to his exposure of Agent Orange during service.  In an 
April 1997 letter, William S. Slomka, M.D. reported that he 
saw the veteran from March 1995 to June 1996 for numerous 
problems of the upper aerodigestive tract, to include chronic 
vasomotor rhinitis, chronic uvulitis, otitis media with 
effusion, severe tonsillar hypertrophy, and obstructive sleep 
apnea.  Dr. Slomka stated that to what extent these medical 
problems can have an etiology traced to exposure to Agent 
Orange in Vietnam can be elucidated via your review of 
pertinent medical literature.

While the veteran has alleged that his hypertension, 
diabetes, upper respiratory infection, and gum disease are 
due to Agent Orange exposure, in the absence of evidence 
demonstrating that he has the requisite training to proffer 
medical opinions, his contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board has 
carefully considered the veterans statements with respect to 
his claim; however, through his statements alone, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting his lay statements as to the existence of a 
disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 (1992).  

As the Court noted in Hicks v. West, No. 93-1222 (U.S. 
Vet.App. Dec 9, 1998), its own word parsing in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary in a 
medical opinion in order to establish a plausible medical 
nexus.  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Court suggested that a doctors opinion, expressed in the 
terms of may, was too speculative on its own, to 
establish a well-grounded claim.  See also Tirpak v. 
Derwinski, 2 Vet. App. at 610-11; compare Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (where a medical opinion, expressed 
in the terms of could was sufficient to satisfy the nexus 
requirement of a well-grounded claim.)

In the instant case, Dr. Sandell, who treated the veterans 
periodontal disease, opined that the veterans angioplasty 
and surgery for an enlarged uvula may be related to his 
exposure of Agent Orange.  However, while Dr. Sandell is a 
doctor, his specialty is Dental Medicine, he is not a 
specialist in the areas of eyes, ears, nose, and throat 
medicine.  In this regard, Dr. Slomka, who is an eyes, ears, 
nose, and throat specialist, and who performed the veterans 
surgery for an enlarged uvula, did not relate the veterans 
disabilities to his period of active service or to exposure 
to Agent Orange.  Additionally, Dr. Sandell couched his 
opinion relating the veterans overall systemic health to 
exposure to Agent Orange in terms of may.  Thus, the 
Board concludes that Dr. Sandells statement does not provide 
the requisite evidence of nexus to well ground the veterans 
claim.  

Notwithstanding the foregoing, the United States Court of 
Appeals determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  However, as noted above, the 
Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

The veterans hypertension and upper respiratory infections 
have not been medically associated with exposure to Agent 
Orange.  Additionally, there is no evidence of record linking 
the veterans diabetes and current gum disease to service or 
any incident therein, to include exposure to Agent Orange.  
Accordingly, the veterans claim for service connection for 
hypertension and upper respiratory infections as residuals of 
exposure to Agent Orange is not well grounded.  The veterans 
claim for service connection for diabetes and gum disease, to 
include as due to exposure to Agent Orange, is not well 
grounded.

II.  New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Under 38 C.F.R. § 3.156 (1998), when presented with a claim 
to reopen a previously finally denied claim, VA must 
determine if new and material evidence has been submitted.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the June 1971 
rating decision.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Bronchitis

In a June 1971 rating decision, service connection for 
bronchitis was denied.  The evidence before the RO at that 
time consisted of the veterans service medical records, the 
veterans claim, and a December 1970 VA examination.  The 
veteran was treated on several occasions in service from May 
1969 to February 1970 for bronchitis; however, a May 1970 
consultation note stated that the veteran was doing better 
since he had stopped smoking and his lungs were clear.  At 
the September 1970 separation examination, the veteran 
reported that he was in good health, there was no indication 
of any problems with the chest or lungs, and a chest x-ray 
was normal.

In a December 1970 VA examination, the examiner noted the 
veterans history of bronchitis during service.  On 
examination, the veteran did not report any pulmonary 
symptoms, stated that he was not taking any medication for 
bronchitis, and had not sought treatment for bronchitis since 
service.  Evaluation of the chest and lungs including an x-
ray study were normal.  The diagnosis was history of 
bronchitis.

In the June 1971 rating decision, the RO denied service 
connection for chronic bronchitis as it was not found on the 
last examination.  The veteran did not appeal the decision, 
and it became final.  At the time of the prior rating 
decision, there was no evidence that the veteran experienced 
any residuals or disabling effects as result of bronchitis in 
service.

Evidence submitted or associated with the claims file since 
the June 1971 denial consists of copies of service medical 
records, a May 1996 private hospitalization report, an April 
1997 letter from the veterans physician, VA outpatient 
treatment records, and the veterans statements. The copies 
of the service medical records are duplicative of service 
medical records considered in 1971. 

The May 1996 private hospitalization report reveals that the 
veteran underwent an uvulopalatopharyngoplasty, bilateral 
inferior turbinate out-fracture, and a bilateral laser 
inferior turbinectomy for severe sleep apnea, vasomotor 
rhinitis, deviated septum, and hypertrophic tonsillitis.  VA 
outpatient treatment records from 1995 and 1996 show that the 
veteran was treated for hypertension, diabetes, and viral 
pharyngitis.  In an April 1997 letter, Dr. Slomka reported 
that he had treated the veteran since March 1995 for problems 
related to the upper aerodigestive tract.   There is not a 
current diagnosis of bronchitis or any residuals of 
bronchitis of record.

The veteran, in his statements, has reported that he has been 
treated for bronchitis and upper respiratory infections on 
several occasions since service.  The veteran is competent to 
report on that which he has personal knowledge, that is what 
he comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).   However, through his statements 
alone, he cannot meet the burden imposed by section 5107(a) 
merely by presenting his lay statements as to the existence 
of a disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent that the veteran contends that his 
respiratory disability is related to the bronchitis he had in 
service, such allegation is lay speculation on medical issues 
involving the etiology of a disability and are not probative 
to the claim on appeal and are not material.  See Pollard v. 
Brown, 6 Vet.App. 11 (1993); see also Moray v. Brown, 5 
Vet.App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (1991)).

None of the evidence submitted since the 1971 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It merely reiterates 
information that was already of record at the time of the most 
recent denial.  At the time of the June 1971 rating decision 
the records established that the veteran had bronchitis in 
service, but had no residuals or disabling effects after 
service.  The evidence submitted does not change the prior 
evidentiary defects.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence sufficient 
to reopen the previously denied claim for service connection 
for bronchitis. 

B.  Hypertension

 In an August 1985 rating decision, service connection for 
hypertension was denied.  The evidence before the RO at that 
time consisted of service medical records, a statement from 
the veteran, and a December 1970 VA examination.  The 
veterans pre-induction examination reveals blood pressure 
readings of 146/96 and 138/86, and heart and vascular systems 
were reported to be normal.  The veterans separation 
examination showed a blood pressure reading of 118/70 with 
normal heart and vascular symptoms.  At the December 1970 VA 
examination, the veterans blood pressure reading was 140/90.  
There was no diagnosis of hypertension at that time.

In the August 1985 rating decision, the RO noted that the 
evidence of record does not show that hypertension was 
incurred in or aggravated by service.  The veteran did not 
appeal the decision, and it became final.  In essence, at the 
time of the prior rating decision there was no evidence that 
hypertension was incurred in or aggravated by service.

Evidence submitted or associated with the claims file since 
the August 1985 denial includes private medical records, not 
pertinent to the veterans claim to reopen the issue of 
entitlement to service connection for hypertension.  
Pertinent medical evidence consists of VA medical records and 
an April 1997 Cardiac Echo Doppler study.  VA outpatient 
treatment records from 1995 and 1996 show that the veteran 
was treated for hypertension, diabetes, and viral 
pharyngitis.  During a January 1996 VA examination, the 
examiner reported that the veteran was diagnoses with 
hypertension in 1995, and the diagnoses included arterial 
hypertension.  An April 1997 Cardiac Echo Doppler study 
revealed a slight hypokinesis of the postero-lateral wall 
with a mildly depressed ejection fraction of 50 percent and 
left atrial enlargement was preset.

None of the evidence submitted since the 1985 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It merely reiterates 
information that was already of record at the time of the 
most recent denial.  At the time of the August 1985 rating 
decision the evidence of record did not show that 
hypertension had been incurred in or aggravated by active 
military service.  The evidence submitted does not change the 
prior evidentiary defects.  The evidence merely shows that 
the veteran is currently being treated for hypertension.  The 
record does not contain any medical opinion suggesting any 
relationship between the veterans current hypertension and 
his active service.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hypertension.


ORDER

The claims of entitlement to service connection for 
hypertension and upper respiratory infections as due to Agent 
Orange exposure are denied.  The claims of entitlement to 
service connection for diabetes and gum disease, to include 
as due to Agent Orange, are denied.  New and material 
evidence not having been submitted, the claims to reopen the 
claims for service connection for hypertension and bronchitis 
are denied. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
